 



Exhibit 10.4
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
(NOVAVAX LOGO) [w50357w5035700.gif]
February 12, 2008
VP Global Packaging Solutions
3001 Red Lion Road
Philadelphia, PA 19114
     Re: Supply and Lease Terms and Conditions
Dear Renard:
     This letter confirms the agreement between Novavax, Inc. (“Novavax”) and
Catalent Pharma Solutions, Inc. (“Catalent”) with respect to certain supply and
leasing arrangements between the parties. As we have discussed, Novavax is
negotiating a potential sale of the Estrasorb™ product (the “Product”) with
Graceway Pharmaceuticals, LLC (“Graceway”) and this letter agreement will be
effective upon consummation of that transaction and written notice to Catalent.
1. Changes to Facility Reservation Agreement. Pursuant to that certain Facility
Reservation Agreement, dated February 8, 2002, by and between Novavax and
Packaging Coordinators, Inc., Catalent’s predecessor-in-interest, Catalent has
leased certain real property to Novavax. As of the date hereof, the formal Term
of such agreement has expired and Novavax is holding over on a month-to-month
basis. Notwithstanding anything to the contrary set forth in such Facility
Reservation Agreement, Novavax and Catalent agree that (i) for the period
beginning effective January 1, 2008 and ending not later than July 31, 2008 (the
“Interim Term”), the Base Monthly Fee (as defined in such agreement) will be [*
* *], and (ii) unless Catalent has entered into an arrangement with Graceway (or
its designee) for the continued manufacture of Product in the Area (as defined
in the Facility Reservation Agreement) prior to May 2008, Novavax, or Graceway,
as its designee, will decommission and remove all of its equipment from the Area
and will vacate the Area on or before July 31, 2008, when the lease will expire.
All other terms and conditions set forth in the Facility Reservation Agreement
not expressly modified herein will continue in full force and effect.
2. Interim Supply. The Term (as defined therein) of the Supply Agreement dated
March 22, 2001 between Novavax, Inc. and Packaging Coordinators, Inc.,
Catalent’s predecessor-in-interest, was for two years and it has been extended
month-to-month by agreement of the Parties. During the Interim Term (January 1,
2008 to July 31, 2008), Catalent will supply Novavax with [* * *] lots of (each
of approximately [* * *] months of therapy – 56 pouches of 1.74 grams of
Estrasorb) finished Product pursuant to the terms of this letter agreement, the
Supply Agreement and other terms and conditions to be agreed upon by the parties
in individual purchase orders,

1



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
which shall be consistent with the terms and conditions applicable to Novavax’s
current purchase of Product. Such purchase orders will provide for a flat
packaging price of [* * *] per pouch of Product. During the Interim Term,
Novavax may submit purchase orders for [* * *] packaged manufacturing lots of
Product (see Exhibit A, Supply Schedule). In addition, the terms set forth in
the Quality Agreement between Novavax and Cardinal Health PTS, LLC, dated
May 28, 2007 (a copy of which is attached hereto as Exhibit B), will govern such
supply and any related testing, release, and communication procedures for the
Product. Due to the terminal nature of this project, any components or raw
materials purchased by Catalent consistent with requirements but not utilized in
the [* * *] lots, will be for Novavax’ account. If formal agreement is not
reached between the Parties regarding an extension of the Supply Agreement
beyond the Interim Term, the Supply Agreement shall expire on July 31, 2008. All
other terms and conditions set forth in the Supply Reservation Agreement not
expressly modified herein will continue in full force and effect.
3. Other Terms. This letter agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This letter agreement and
all information disclosed under this agreement will be deemed to be
“Confidential Information.” Novavax and Catalent agree to exclude applicability
of the United Nations Convention on Contracts for the International Sale of
Goods. This Agreement shall be governed by, and construed in accordance with,
the laws of the state of Delaware in the United States of America, without
respect to the laws that might otherwise govern under applicable principles of
conflicts of laws. This letter agreement may not be modified except in a writing
signed by each party. No failure or delay by any party in enforcing this letter
agreement shall be construed as a waiver, nor shall any waiver be effective,
unless expressly set forth in a writing executed by the parties.
     If the foregoing is acceptable to you, please countersign this letter
agreement to indicate your agreement.

                  Very truly yours,    
 
                NOVAVAX, INC.    
 
           
 
  By:        /s/ Raymond J. Hage, Jr.    
 
           
 
      Raymond J. Hage, Jr.    
 
      SVP Commercial Operations    

Agreed and accepted:
[_Catalent Pharma Solutions, Inc.__]

         
By:
       /s/ Tracy Tsuetaki    
 
       
Name:
  Tracy Tsuetaki    
Title:
  Group President — Packaging Services    

2